ACCEPTED
                                                                    08-21-00135-CV
                                                        EIGHTH COURT OF APPEALS
                                                                   EL PASO, TEXAS
                                                                  11/2/2021 1:41 PM
              08-21-00135-CV                                 ELIZABETH G. FLORES
                                                                             CLERK

            NO. 08-21-00135-CV

    IN THE EIGHTH COURT OF APPEALS      FILED IN
                                 8th COURT OF APPEALS
             EL PASO, TEXAS          EL PASO, TEXAS
                                           11/2/2021 1:41:02 PM
                                           ELIZABETH G. FLORES
   OSVALDO RODRIGUEZ BORUNDA             AND       Clerk

  EDITORA PASO DEL NORTE, S.A. DE C.V.

                  Appellants

                        v.

FREE AND SOVEREIGN STATE OF CHIHUAHUA

                   Appellee


ON APPEAL FROM THE 448TH DISTRICT COURT
        EL PASO COUNTY, TEXAS
         CAUSE NO. 2020DCV0628


       APPELLANTS’ REPLY BRIEF

                          Harrel L. Davis III
                          State Bar No. 05567560
                          Gordon Davis Johnson & Shane, P.C.
                          4695 N. Mesa, Suite 100
                          El Paso, Texas 79912
                          (915) 545-1133
                          Fax (915) 545-4433
                          hdavis@eplawyers.com


      ORAL ARGUMENT REQUESTED
                                           TABLE OF CONTENTS

TABLE OF CONTENTS ....................................................................................... ii

INDEX OF AUTHORITIES ................................................................................. iii

         Cases .............................................................................................................. iii

         Other Authorities ......................................................................................... iv

STATEMENT OF FACTS ......................................................................................1

ARGUMENT ............................................................................................................5

PRAYER .................................................................................................................13

CERTIFICATE OF COMPLIANCE ..................................................................14

CERTIFICATE OF SERVICE ............................................................................15

APPENDIX .............................................................................................................16




                                                               ii
                                    INDEX OF AUTHORITIES

Cases

Am. Type Culture Collection, Inc. v. Coleman,
 83 S.W.3d 801, 806 (Tex. 2002) ............................................................................. 5

Asahi Metal Indus. Co. v. Superior Court of Cal.,
 480 U.S. 102, 114, 107 S. Ct. 1026, 94 L. Ed. 2d 92 (1987) ................................ 12

BMC Software Belg. N.V. v. Marchand,
 83 S.W.3d 789, 795, 797 (Tex. 2002) ................................................................. 5, 6

Bristol-Myers Squibb Co. v. Superior Court,
 __ U.S. __, 137 S. Ct. 1773 (2017) ......................................................................... 8

Burger King Corp. v. Rudzewicz,
 471 U.S. 462, 475-476 (1985). ................................................................................ 6

Daimler AG v. Bauman,
 571 U.S. 117, 122; 134 S. Ct. 746, 754 (2014) ................................................... 6, 7

Guardian Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C.,
 815 S.W.2d 223, 229, 231 (Tex. 1991) ................................................................. 11

Int’l Shoe Co. v. Washington,
  326 U.S. 310, 316 (1945) ...................................................................................... 10

Keeton v. Hustler Magazine, Inc.,
 465 U.S. 770, 776 (1984) ...................................................................................... 11

Michel v. Rocket Eng'g Corp.,
 45 S.W.3d 658, 683 (Tex. App.—Fort Worth 2001, no pet.) ............................... 12

Michiana East Livin’ Country, Inc. v. Holten,
 168 S.W.3d 777, 785 (Tex. 2005) ........................................................................... 7

Moncrief Oil Int’l v. OAO Gazprom,
 414 S.W.3d 142, 150, 154-155, 158 (Tex. 2013)....................................6, 8, 10, 11


                                                        iii
Spir Star AG v. Kimich,
 310 S.W.3d 868, 872, 878-79 (Tex. 2010)..................................................7, 10, 11


Other Authorities

Tex. Civ. Prac. & Rem. Code Ann. §17.042 ............................................................. 5

4 Charles Alan Wright & Arthur R. Miller
  Federal Practice and Procedure § 1067.5 (3d ed. 2002) ......................................... 8


Record References
       The following record references will be used in Appellants’ Reply Brief:
Clerk’s Record…………………………………………………………CR [Page]




                                                   iv
                            STATEMENT OF FACTS

       It appears from its Brief that Appellee has figured out that it has sued the

wrong entity (assuming that Appellee has a valid cause of action at all) and has

changed its identification of the Appellant that allegedly received bribes and/or

excessive payments for advertising from El Diario to Editora, the Mexican entity

that it actually sued.

       In its First Amended Petition, Appellee alleges that the State made illegal and

improper payments to Appellant Mr. Borunda “and his newspaper” El Diario de El

Paso. CR 340.

       The alleged purpose for the payments was so that El Diario would write

flattering stories about the then governor, Mr. Duarte, and to report negatively about

Mr. Duarte’s adversaries. CR 340.

       In response to the filing of Appellants’ Special Appearance and Rule 91a

Motion to Dismiss Baseless Causes of Action, Appellee filed its Second Amended

Petition.

       In that Second Amended Petition, Appellee made the following allegations

against Appellants:

              Further, Mr. Duarte sent tens (if not hundreds) of millions of
       dollars to his confederate Defendant Osvaldo Rodriguez Borunda and
       his newspaper El Diario de El Paso. The amounts paid to Mr. Borunda
       and his newspaper were not authorized, not approved, and far exceed
       any reasonable amount that should be paid to a newspaper and its owner
       – even for an improper purpose. As such, these hyper-inflated amounts

                                          1
      were nothing more than bribes and a way to commit further graft
      against the State of Chihuahua. More specifically, Mr. Duarte was
      illegally and improperly sending state money to Mr. Borunda and El
      Diario to report negatively on Mr. Duarte’s political adversaries and
      positively about Mr. Duarte and his administration. Mr. Duarte was also
      paying money to Mr. Borunda and El Diario for services that were
      never rendered, overpaying for services that were rendered, and
      outright bribing Mr. Borunda and El Diario at times. Such was and is
      illegal. These monies belonged to the state and its people, but were
      being used to bribe a newspaper and its owner. These monies were sent
      to Mr. Borunda and his newspaper for illegal and improper purposes.
      These money transfers were illegal and improper and part of a scheme
      to defraud the people of Chihuahua for the benefit of Mr. Duarte.
      Further, Mr. Borunda and the El Diario de El Paso knew that these
      hundreds of millions of dollars were public funds and that they were
      being misappropriated, but demanded them anyway. It has been widely
      reported that more than 600 million pesos were paid to Mr. Borunda
      and the El Diario de El Paso over five years – more than the government
      spent on infrastructure over that time period. Indeed, once a new
      governor was elected, Mr. Borunda and the El Diario de El Paso began
      pressuring him for similar payoffs with the threat of bad and false
      articles should he not comply their demands. [emphasis added]

      CR 430-431.

      Publicaciones E Impresos Paso Del Norte S. de R.L. de C.V. (El Diario de

Juarez) and Editora Paso Del Norte S.A. de C.V. are two entirely separate and

distinct corporate entities. See Exhibit 1 to the Appendix to Appellee’s Brief. Editora

is not mentioned at all in any factual allegations made by Appellee.            All of

Appellee’s claims related to advertising and articles, which would have been

performed by El Diario de Juarez.

      In Appellee’s Brief, at page 9, Appellee, for the first time, alleges that the

payments were made to Editora and not to El Diario, with no underlying pleading to

                                          2
support the same.

      Appellee, again, without any supporting pleading or jurisdictional evidence,

asserts that Editora is the advertising and real estate arm of Mr. Borunda’s business

without even identifying that business. That is incorrect.

      Appellee continues to misidentify multiple separate entities into El Diario or

Editora in the Exhibits it has used in the trial court and in this appeal.

      Michael Eddington, one of Appellee’s counsel, executed a Declaration which

states that Exhibit 3 of the Appendix to Appellee’s Brief was from Editora Paso Del

Norte’s website. CR 518-521. That is incorrect. A cursory review of Exhibit 3

would show that it is actually from Paso Del Norte Publishing, Inc. – a separate

Texas entity which happens to publish El Diario de El Paso and which derived zero

income from the advertising provided to Appellee in Mexico. Paso Del Norte

Publishing also did not write, print or publish any of the articles in Mexico about

which Appellee complains.

      Mr. Eddington then declares that he has personal knowledge of the State of

Chihuahua bank records which are attached as Exhibit 4 to the Appendix to

Appellee’s Brief. CR 518-519, 524-558.

      Allegedly, these are the payments made for the illegal advertising. However,

the bank records reflect payments to Publicaciones E Impresos Paso Del Norte S. de

R.L. de C.V. (El Diario de Juarez), a Mexican company which is not a party to this



                                            3
lawsuit. Not a single payment is reflected as having been made to Editora.

      Also attached to Appellee’s Brief as Exhibit 4 are invoices from Publicaciones

E Impresos Paso Del Norte S. de R.L. de C.V. to the State of Chihuahua. CR 524-

558. The invoices are not from either El Diario de El Paso or Editora.

      Exhibit 5 of the Appendix to Appellee’s Brief is a 2016 interview with Mr.

Borunda wherein he talks about his newspaper, El Diario. CR 559-567. Editora is

not mentioned.

      Exhibit 7 of the Appendix to Appellee’s Brief is similarly an interview where

Editora is not mentioned. CR 574-579.




                                         4
                                   ARGUMENT

      Two requirements must be met before a Texas court can exercise personal

jurisdiction over a nonresident defendant. First, the Texas long-arm statute must

authorize the exercise of jurisdiction and second, the exercise of jurisdiction must

comport with federal due process. Am. Type Culture Collection, Inc. v. Coleman, 83

S.W.3d 801, 806 (Tex. 2002).

      Pursuant to the long-arm statute, Texas can exercise personal jurisdiction over

a nonresident defendant that “does business” in Texas. Tex. Civ. Prac. & Rem. Code

Ann. §17.042; BMC Software Belgium, NV v. Marchand, 83 S.W.3d 789, 795 (Tex.

2002).

      The statute lists three activities that constitute “doing business” in Texas:

             a.    Contracting with a Texas resident when either party is to perform

                   the contract in whole or in part in Texas;

             b.    Committing a tort in whole or in part in Texas; and

             c.    Recruiting Texas residents for employment inside or outside of

                   Texas.

      Editora has done none of those things and Plaintiff has not proffered any

evidence to the contrary.

      The “doing business” requirement is also limited by the requirements of

federal due process.



                                          5
      With respect to personal jurisdiction, federal due process requires two things.

First, the defendant must have purposely established such minimum contacts with

the forum state that the defendant could reasonably anticipate being sued there.

Burger King v. Rudzewicz, 471 U.S. 462, 475-476, 105 S. Ct. 2174, 2183-84, 85 L.

Ed. 2d 528 (1985). Second, if the nonresident defendant has purposefully established

minimum contacts, the exercise of personal jurisdiction must comport with

traditional notions of fair play and substantial justice. Burger King, 471 U.S. at 445-

46.

      The minimum-contacts requirement protects due-process rights by permitting

a state to exercise jurisdiction over a nonresident defendant only when the defendant

"could reasonably anticipate being hauled into court there." Moncrief Oil Int'l Inc.

v. OAO Gazprom, 414 S.W.3d 142, 158 (Tex. 2013). Minimum contacts may create

either general or specific personal jurisdiction. Id. at 150. A court has general

jurisdiction over a nonresident defendant whose "affiliations with the State are so

'continuous and systematic' as to render [it] essentially at home in the forum State."

Daimler AG v. Bauman, 134 S. Ct. 746, 754, 187 L. Ed. 2d 624 (2014) (quoting

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919, 131 S. Ct.

2846, 180 L. Ed. 2d 796 (2011)). This test requires "substantial activities within the

forum" and presents "a more demanding minimum contacts analysis than for specific

jurisdiction." BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 797 (Tex.



                                          6
2002). When a court has general jurisdiction over a nonresident, it may exercise

jurisdiction "even if the cause of action did not arise from activities performed in the

forum state." Spir Star AG v. Kimich, 310 S.W.3d 868, 872 (Tex. 2010). Oswaldo

Rodriguez executed his Affidavit, a true and correct copy of which is attached the

Appendix filed concurrently herewith at Tab A, specifically CR 440-442, which

Affidavit makes it clear that Appellee has not met any of the jurisdictional

requirements as it applies to Editora. It is clear why. Appellee has sued the wrong

entity.

          In recent years, based on the due process requirements, the U.S. Supreme

Court has limited general jurisdiction such that there is no general jurisdiction over

Editora in this case.

          In the Daimler case, 134 S. Ct. 746 (2014), the Supreme Court held that a

company cannot be subjected to foreign jurisdiction because an affiliated (but

distinct) company would be subjected to jurisdiction, rejecting any argument that a

corporation may be agents of their affiliates, subsidiaries, parent companies, etc., for

jurisdiction purposes.

          The Texas Supreme Court reached the same conclusion in Michiana East

Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 785 (Tex. 2005) explaining that only

the defendant’s own actions may constitute purposeful availment. A defendant may

not be hauled into a jurisdiction based solely on the unilateral activities of a third



                                           7
party. Appellee has not plead any acts by Editora in either Mexico or Texas.

      By contrast, courts may exercise specific jurisdiction when the defendant's

forum contacts are "isolated or sporadic," as opposed to "continuous and

systematic," but only if the plaintiff's cause of action arises from or relates to those

contacts. Id. at 872-73 (quoting 4 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1067.5 (3d ed. 2002)); see also Moncrief Oil, 414 S.W.3d

at 150 ("[S]pecific jurisdiction exists when the cause of action arises from or is

related to purposeful activities in the state."). For specific jurisdiction, we must

analyze the defendant's contacts "on a claim-by-claim basis" to determine whether

each claim arises out of or is related to the defendant's minimum contacts. Moncrief

Oil, 414 S.W.3d at 150. None of Editora’s activities took place in Texas.

      In Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773

(2017), the Supreme Court further limited jurisdiction. It limited a state courts ability

to assert personal jurisdiction to those activities or occurrences that take place in the

forum state and thus subject to the forum states regulation.

      In Bristol-Myers Squibb, a group of plaintiffs, most of whom were not

California residents, sued Bristol-Myers Squibb (BMS) in California state court,

alleging that they were injured by BMS’s blood-thinning drug Plavix. The California

Superior Court held that California courts lacked general jurisdiction over BMS (a

Delaware Corporation headquartered in New York) but could assert specific



                                           8
jurisdiction over all claims, even those claims brought by non-resident Plaintiffs who

did not purchase Plavix in California and were not injured in California.

      On appeal, the United States Supreme Court reversed, holding that California

courts lacked specific jurisdiction over claims brought by the non-resident class

members. In other words, the Court held that the non-resident claims were not

sufficiently related to the following of BMS’s connections to California: (1) BMS’s

five research and laboratory facilities employing a total of 160 employees in

California; (2) its state-government advocacy office in Sacramento; and (3) its

employment of 250 sales representatives in California. The Court explained that

these activities were not specifically related to the non-resident plaintiffs’ Plavix

claims because BMS did not develop Plavix in California, did not create a marketing

strategy for Plavix in California, and did not manufacture, label, package, or work

on the regulatory approval of the product in California. All of these activities took

place in New York or New Jersey. The Court also found it insufficient that BMS

took $900 million from Plavix sales in the state, as none of the non-resident plaintiffs

alleged that they purchased Plavix in California.

      Editora undertook no actions in Texas and, therefore, the state courts of Texas

have no jurisdiction over it.

      Further, Appellee has not described any action that Mr. Rodriguez undertook

in Texas. All alleged unlawful activities took place in Mexico. The only possible



                                           9
action against Mr. Rodriguez would be in rem claims for assets in Texas derived

from Appellee’s money assuming that Appellee’s money was actually paid to Mr.

Rodriguez and transferred to Mexico for which Appellee has provided zero

evidence.

      Even when a nonresident has established minimum contacts with a state, due

process permits the state to assert jurisdiction over the nonresident only if doing so

comports with "traditional notions of fair play and substantial justice." Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945); Moncrief Oil, 414 S.W.3d at 154.

Typically, "[w]hen a nonresident defendant has purposefully availed itself of the

privilege of conducting business in a foreign jurisdiction, it is both fair and just to

subject that defendant to the authority of that forum's courts." Spir Star, 310 S.W.3d

at 872. Thus, "[i]f a nonresident has minimum contacts with the forum, rarely will

the exercise of jurisdiction over the nonresident not comport with traditional notions

of fair play and substantial justice." Moncrief Oil, 414 S.W.3d at 154-55.

      The Texas courts consider several factors to evaluate the fairness and justness

of exercising jurisdiction over a nonresident defendant: (1) the burden on the

defendant; (2) the interests of the forum in adjudicating the dispute; (3) the plaintiff's

interest in obtaining convenient and effective relief; (4) the international judicial

system's interest in obtaining the most efficient resolution of controversies; and (5)

the shared interest of the several nations in furthering fundamental substantive social



                                           10
policies. Id. at 155. When the defendant is a citizen of a foreign country, and not just

another state, we consider more specifically (6) "the unique burdens placed upon the

defendant who must defend itself in a foreign legal system;" (7) the state's regulatory

interests; and (8) "the procedural and substantive policies of other nations whose

interests are affected as well as the federal government's interest in its foreign

relations policies." Guardian Royal Exch. Assurance, Ltd. v. English China Clays,

P.L.C., 815 S.W.2d 223, 229 (Tex. 1991. "To defeat jurisdiction, [the defendant]

must present 'a compelling case that the presence of some consideration would

render jurisdiction unreasonable'" Spir Star, 310 S.W.3d at 878-79 (quoting

Guardian Royal, 815 S.W.2d at 231).

      The state of Texas has no interest in the actions in Mexico complained of by

Appellee.

      Fundamentally, "[a] state has an especial interest in exercising judicial

jurisdiction over those who commit torts within its territory," Keeton v. Hustler

Magazine, Inc., 465 U.S. 770, 776 (1984), and we have never conditioned that

interest on the plaintiff's status as a Texas "citizen," as opposed to a Texas "resident."

See, e.g., Moncrief Oil, 414 S.W.3d at 155 ("[T]he allegations that . . . Defendants

committed a tort in Texas against a resident implicate a serious state interest in

adjudicating the dispute."); Spir Star, 310 S.W.3d at 879 ("Texas has a significant

interest in exercising jurisdiction over controversies arising from injuries a Texas



                                           11
resident sustains . . . ."); see also Asahi Metal Indus. Co. v. Superior Court of Cal.,

480 U.S. 102, 114, 107 S. Ct. 1026, 94 L. Ed. 2d 92 (1987) ("Because the plaintiff

is not a California resident, California's legitimate interests in the dispute have

considerably diminished."). When a cause of action is not connected to Texas and

none of the parties are Texas residents, fairness becomes of paramount importance.

Michel v. Rocket Eng'g Corp., 45 S.W.3d 658, 683 (Tex. App.—Fort Worth 2001,

no pet.).

       All of the actions complained of here took place in Mexico. All of the

witnesses are in Mexico and it is uncertain that they would be able to travel to Texas

to testify or would be willing to do so. All of the documents are in Spanish. It would

be unfair to all defendants to try this case anywhere but in Mexico, where every

complained of transaction took place.

       Every article was printed and published in Mexico. Every invoice from

Publicaciones E Impresos Paso Del Norte S. de R.L. de C.V. was sent to Appellee

in Mexico. Every advertisement was in Mexico. Every payment was made in

Mexico.

       Texas has absolutely no relationship to or interest in this litigation.




                                           12
                                     PRAYER

      For the above reasons, Appellants respectfully request that this Court reverse

the Trial Court’s July 9, 2021 Order Overruling Defendants Osvaldo Rodriguez

Borunda and Editora Paso Del Norte, S.A. de C.V.’s Special Appearance Objecting

to Jurisdiction in all respects, award recoverable court costs to Appellants, and for

such other and further relief, both general and special, at law or in equity, to which

Appellants may be justly entitled.

                                              /s/ Harrel L. Davis III
                                              Harrel L. Davis III
                                              State Bar No. 05567560
                                              Gordon Davis Johnson & Shane, P.C.
                                              4695 N. Mesa, Suite 100
                                              El Paso, Texas 79912
                                              (915) 545-1133
                                              (915) 545-4433 Fax
                                              hdavis@eplawyers.com




                                         13
                      CERTIFICATE OF COMPLIANCE

      This brief complies with the type-volume limitations of Tex. R. App. P.

9.4(i)(2)(C) because this brief contains 2,798 words, excluding the parts of the brief

exempted by Tex. R. App. P. 9.4(i)(1).

                                                    /s/ Harrel L. Davis III
                                                    Harrel L. Davis III




                                         14
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was filed with

the Court via the EFile.TXCourts.gov system on November 2, 2021. All attorneys

identified with the Court for electronic service on record in this case were served by

electronic service in accordance with the EFile.TXCourts.gov system.

                                                    /s/ Harrel L. Davis III
                                                    Harrel L. Davis III




                                         15
                                            APPENDIX

Affidavit of Osvaldo Rodriguez Jimenez in Support of
   Editora Paso Del Norte, S.A. de C.V.’s and Osvaldo Rodriguez
   Borunda’s Special Appearance .....................................................................Tab A




                                                   16
TAB A




17
El Paso County - 448th District Court                                                           Filed 4/14/2021 9:03 AM
                                                                                                        Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                 2020DCV0628
                                IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS
                                            448TH JUDICIAL DISTRICT

               FREE AND SOVEREIGN STATE OF                         §
               CHIHUAHUA,                                          §
                                                                   §
                        Plaintiff,                                 §
                                                                   §
               v.                                                  § CAUSE NO. 2020DCV0628
                                                                   §
               CESAR HORACIO DUARTE JAQUEZ, et al.,                §
                                                                   §
                        Defendants.                                §

                                 AFFIDAVIT OF OSVALDO RODRIGUEZ JIMENEZ
                           IN SUPPORT OF EDITORA PASO DEL NORTE, S.A. de C.V.'S and
                            OSVALDO RODRIGUEZ BORUNDA'S SPECIAL APPEARANCE

              STATE OF TEXAS                 )
                                             )
              COUNTY OF EL PASO              )

                      Before me, the undersigned authority, on this day personally appeared Osvaldo Rodriguez
              Jimenez, known to me to be the person whose name is subscribed hereto, who stated under oath
              as follows:

                       1. "My name is Osvaldo Rodriguez Jimenez. I am the duly authorized representative of
                          Editora Paso Del Norte, S.A. de C.V. ("Editora"), one of the Defendants in the above-
                          referenced and styled lawsuit. I have personal knowledge of the facts stated in this
                          affidavit, which are true and correct, and I am authorized in all respects to make this
                          affidavit and these statements. The statements made herein also apply to the Special
                          Appearance of Osvaldo Rodriguez Borunda ("Mr. Rodriguez"). I am over the age of
                          18 years and am fully competent to testify to the matters stated herein.

                       2. "The current governor of Plaintiff is Javier Corral Jurado. He became governor in
                          October 2016. Mr. Corral and Mr. Rodriguez, another one of the Defendants herein
                          and Editora's principal, have had a contentious relationship for a number of years and
                          El Diario de Juarez has published a number of unflattering, but truthful, articles about
                          Mr. Corral starting long before Mr. Corral became governor in October 2016.

                       3. "Because of those articles, Mr. Corral has, in Mexico, publicly made slanderous claims
                          about El Diario de Juarez and Mr. Rodriguez. El Diario de Juarez filed suit against Mr.
                          Corral in Mexico in February 2020 in order to try to stop those slanderous attacks. In
                          return, in March 2020, Mr. Corral filed a libel lawsuit against El Diario de Juarez, the
                          entity that prints and publishes the Juarez, Chihuahua, Mexico newspaper.



              {1130.153/HDAV/06812335.1}


                                                                                                                        440
         4. "Plaintiff, even after Mr. Corral became governor, continued to request that El Diario
            de Juarez provide it with advertising services. It did so. However, when the above-
            referenced conflicts started to arise, Plaintiff ceased paying for that advertising. That
            refusal to pay for advertising that Plaintiff had requested caused El Diario de Juarez to
            file a collection suit against the State of Chihuahua in Mexico in September, 2020.

         5. "Mr. Corral then asked the State's attorney to add Editora and Mr. Rodriguez as
            Defendants in this action. None of the complained of transactions as to these
            Defendants took place in the United States, and none of the alleged funds were used to
            purchase property in Texas.

         6. "Editora is not a resident of Texas. Editora does not engage in any business in Texas
            other than hold certain accounts and neither it or Mr. Rodriguez have committed any
            tort, in whole or in part, within the State of Texas. Certainly, none of the acts
            complained of by Plaintiff took place or would have taken place in Texas. Editora does
            not maintain a place of business in Texas and has no employees, servants, or agents
            within the State of Texas. Editora has no substantial connection with Texas arising
            from any action or conduct of Editora purposefully directed towards Texas. Editora
            does not own any real estate in Texas.

         7. "Plaintiffs claims do not arise from and are not related to any activity allegedly
            conducted by Editora or Mr. Rodriguez in Texas. It appears from the First Amended
            Petition that Plaintiff is complaining that the prior governor provided funds for the
            purpose of obtaining favorable articles. Neither Editora nor Mr. Rodriguez publish
            newspapers, much less articles. No funds were ever paid directly to Editora or Mr.
            Rodriguez by Plaintiff for the publishing of articles. The State of Chihuahua did
            purchase advertising and legally required notices from El Diario de Juarez, but, again,
            all of those transactions took place in Mexico.

         8. "Editora has not had continuous or systematic contacts with the State of Texas.
            Plaintiffs alleged cause of action against Editora and Mr. Rodriguez do not arise from
            any contacts between Editora and Mr. Rodriguez and the State of Texas. Thus, Editora
            and Mr. Rodriguez had no basis to reasonably anticipate being hauled into court in
            Texas in regard to either the claims at issue or any other occurrence. The Court's
            assumption of jurisdiction over Editora or Mr. Rodriguez would clearly offend
            traditional notions of fair play and substantial justice denying Editora or Mr. Rodriguez
            due process oflaw. Mr. Rodriguez is a Mexican citizen. Both he and Editora agree to
            jurisdiction in Mexico."




{l 130.153/HDAV/06812335.1}




                                                                                                        441
        Affiant says nothing further.




         SUBSCRIBED AND SWORN TO before                 e on this, the        \   3   day of
 h                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Virginia Rust on behalf of Harrel Davis III
Bar No. 5567560
vrust@eplawyers.com
Envelope ID: 58771492
Status as of 11/2/2021 4:50 PM MST

Associated Case Party: Editora Paso Del Norte, S.A. de C.V.

Name                BarNumber Email                         TimestampSubmitted Status

Harrel LDavis III              hdavis@eplawyers.com         11/2/2021 1:41:02 PM     SENT

Virginia Rust                  vrust@eplawyers.com          11/2/2021 1:41:02 PM     SENT

Cynthia Canales                ccanales@eplawyers.com       11/2/2021 1:41:02 PM     SENT

Victoria Pena                  vpena@eplawyers.com          11/2/2021 1:41:02 PM     SENT



Associated Case Party: Free and Sovereign State of Chihuahua

Name                  BarNumber Email                         TimestampSubmitted      Status

Jessica Salto                    jsalto@txattorneys.com       11/2/2021 1:41:02 PM    SENT

Caroline Adams                   cadams@txattorneys.com       11/2/2021 1:41:02 PM    SENT

Christopher Leavitt              cleavitt@txattorneys.com     11/2/2021 1:41:02 PM    SENT

Anthony Buzbee                   tbuzbee@txattorneys.com 11/2/2021 1:41:02 PM         SENT



Case Contacts

Name                BarNumber Email                            TimestampSubmitted      Status

R. Yetter                     pyetter@yettercoleman.com        11/2/2021 1:41:02 PM    SENT

Matthew Zorn                  mzorn@yettercoleman.com          11/2/2021 1:41:02 PM    SENT

Lisa Prince                   lprince@yettercoleman.com        11/2/2021 1:41:02 PM    SENT

Bryce Callahan                bcallahan@yettercoleman.com      11/2/2021 1:41:02 PM    SENT

Victor Firth                  vfirth@f-jlaw.com                11/2/2021 1:41:02 PM    SENT